         Case 21-04144          Doc 18       Filed 04/16/21 Entered 04/16/21 10:30:21                    Desc Main
                                               Document     Page 1 of 2


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

In re: Nancy Faber                                              )        Case no. 21-04144
                                                                )
                                                                         Chapter 13
                                                                )
                                              Debtor            )        Judge: Janet S. Baer
                                                                )
                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


     Nancy Faber                                                                Patrick A Crame Law Office
     5N800 Meredith Rd                                                          1515 N Harlem Ave #206-3
     Maple Park, IL 60151                                                       Oak Park,IL 60302




      Please take notice that on Friday, April 23, 2021 at 9:15 am, a representative of this office shall appear before
      the Honorable Judge Janet S. Baer, or any judge sitting in that judge 's place, and present the Trustee's motion
      a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for Government . No personal
      appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
      following:

      To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
      meeting ID and password.

      Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the passcode is 587656.
      The meeting ID and passcode can also be found on the judge 's page on the court's web site.

      If you object to this motion and want it called on the presentment date above, you must file a Notice of
      Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
      motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
      motion without a hearing.

      I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in
      the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
      CM/ECF system on Friday, April 16, 2021



        Glenn Stearns, Chapter 13 Trustee                                     /s/ Jenn Karmia
        801 Warrenville Road, Suite 650                                       For: Glenn Stearns, Trustee
        Lisle, IL 60532-4350
        Ph: (630) 981-3888
         Case 21-04144         Doc 18      Filed 04/16/21 Entered 04/16/21 10:30:21              Desc Main
                                             Document     Page 2 of 2


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

In re: Nancy Faber                                          )        Case no. 21-04144
                                                            )
                                                                     Chapter 13
                                                            )
                                            Debtor          )        Judge: Janet S. Baer
                                                            )

MOTION TO DISMISS FOR FAILURE TO FILE REQUIRED DOCUMENTS UNDER § 521 (a)(1) AND 1307(c)



   Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to 11 U.S.C §
   521(a)(1) and 1307(c) and in support thereof, states the following:


   1. The debtor filed a petition under the Bankruptcy Code on March 30, 2021.
   2. The debtor has failed to file the following schedules: H
   3. The debtor has failed to file a Form B101 (Petition) signed by the debtor.
   WHEREFORE, the Trustee prays that this case be dismissed for cause pursuant to § 521 (a)(1) and 1307(c).

                                                                       Respectfully Submitted;

     Glenn Stearns, Chapter 13 Trustee                                 /s/ Pamela L. Peterson
     801 Warrenville Road, Suite 650                                   For: Glenn Stearns, Trustee
     Lisle, IL 60532-4350
     Ph: (630) 981-3888
